Citation Nr: 1409599	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  03-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1978, from October 1990 to June 1991, and from August 1991 to January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) that denied the reopening of a previously denied claim for service connection for right ear hearing loss.  

In a March 2012 decision, the Board granted the Veteran's claim to reopen service connection for right ear hearing loss and remanded the case for further evidentiary development.  Thereafter, in a December 2012 decision, the Board denied entitlement to service connection for right ear hearing loss.  In December 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating the Board's December 2012 decision and remanding this claim to the Board for readjudication.  Hence, this matter is once again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that there appears to be an appeal pending on a different issue at the RO.  Such appeal has not been certified to the Board, and will be the subject of a later decision if necessary.


REMAND

In light of points raised in the Joint Motion for Remand (JMR), further action in connection with the claim is warranted.  Specifically, the JMR instructed that a new VA examination and opinion is necessary to determine to whether the Veteran's right ear hearing loss is secondary to his service-connected tinnitus or related to medical complaints in service rather than just noise exposure.

Specifically, the JMR noted that the June 2007 audiology report diagnosed "moderate mixed loss" and indicated that medical follow-up was indicated.  The JMR interpreted this statement as suggesting that the Veteran's right ear hearing loss may have a medical cause rather than being due to acoustic trauma, and the only medical opinions of record address whether his right ear hearing loss is secondary to acoustic trauma.  

The JMR also indicated that in an August 2003 otolaryngology note in which the Veteran complained of tinnitus, the examiner provided an assessment of tinnitus associated with a slight decrease in hearing in his right ear.  The parties concluded that this statement was unclear as to whether this association means that the Veteran's right ear hearing loss is secondary to his service-connected tinnitus.  To comply with the JMR, a new examination is needed.  

Additionally, as the JMR essentially raised the issue of secondary service connection, appropriate notice under the Veterans Claims Assistance Act (VCAA) is needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran concerning establishing service connection for right ear hearing loss on a secondary basis. 

2.  Obtain relevant VA treatment records from the Birmingham VA Medical Center dating since September 2012.  If no relevant records exist, the claims file should be annotated to reflect such.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA ear disease examination to determine the nature of his right ear hearing loss and to obtain an opinion as to whether such is related to service or service-connected tinnitus.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be performed and all findings should be reported in detail.   Upon review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss in the right ear is etiologically related to or a maturation of in-service ear complaints to include ear aches.  The examiner should explain why or why not, and address the audiological findings in-service and following service showing some loss for VA purposes in October 1978; hearing within normal limits for VA purposes in October 1988, July 1992, and January 1995; numerous ear problems and surgery in 1999 for serous otitis and adenoidal hypertrophy; and VA examinations since January 2002 noting hearing loss for VA purposes in the right ear.
b. If the examiner concludes that right ear hearing loss is not related to service, the examiner should provide an opinion as to whether the Veteran's right ear hearing loss is caused by his service-connected tinnitus.  The examiner should explain why or why not.
c. If not caused by service connected tinnitus, the examiner should opine whether the Veteran's tinnitus permanently worsens the right ear hearing loss beyond normal progression (versus a temporary exacerbation of symptoms).  The examiner should explain why or why not.  If there is a permanent worsening of hearing loss beyond normal progression (aggravation) the examiner should attempt to quantify the degree of aggravation caused by the tinnitus. 
  
If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


